Exhibit AGREEMENT AND PLAN OF MERGER DATED AS OF MAY 13, 2009 BY AND AMONG VERIZON COMMUNICATIONS INC., NEW COMMUNICATIONS HOLDINGS INC. AND FRONTIER COMMUNICATIONS CORPORATION Table of Contents Page ARTICLE I DEFINITIONS 3 ARTICLE II THE MERGER 28 2.1 The Merger 28 2.2 Closing 29 2.3 Effective Time 29 2.4 Effects of the Merger 29 2.5 Certificate of Incorporation and Bylaws of the Surviving Corporation. 29 2.6 Directors and Officers of the Surviving Corporation 30 2.7 Potential Restructuring of Transactions 30 ARTICLE III CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES 31 3.1 Effect on Capital Stock 31 3.2 Distribution of Per Share Merger Consideration. 32 3.3 Fractional Shares. 34 ARTICLE IV REPRESENTATIONS AND WARARNTIES OF VERIZON 35 4.1 Organization; Qualification 35 4.2 Corporate Authority; No Violation. 35 4.3 Information Supplied 37 4.4 Brokers or Finders 38 ARTICLE V REPRESENTATIONS AND WARRANTIES OF VERIZON AND SPINCO 38 5.1 Organization, Qualification. 38 5.2 Capital Stock and Other Matters. 39 5.3 Corporate Authority; No Violation. 40 5.4 Financial Statements. 41 5.5 Absence of Certain Changes or Events 42 5.6 Investigations; Litigation. 42 5.7 Compliance with Laws 43 5.8 Proxy Statement/Prospectus; Registration Statements 43 5.9 Information Supplied 44 5.10 Environmental Matters. 44 5.11 Tax Matters. 45 5.12 Benefit Plans. 47 5.13 Labor Matters 50 5.14 Intellectual Property. 51 5.15 Material Contracts. 52 5.16 Board and Stockholder Approval 53 5.17 Sufficiency of Assets. 53 i Table of Contents (continued) Page 5.18 Spinco Real Property. 56 5.19 Communications Regulatory Matters. 57 5.20 Company Common Stock 58 5.21 Affiliate Transactions 58 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE COMPANY 58 6.1 Organization; Qualification. 59 6.2 Capital Stock and Other Matters. 59 6.3 Corporate Authority; No Violation. 60 6.4 Company Reports and Financial Statements. 62 6.5 Absence of Certain Changes or Events 64 6.6 Investigations; Litigation. 64 6.7 Compliance with Laws 64 6.8 Proxy Statement/Prospectus; Registration Statements 65 6.9 Information Supplied 65 6.10 Environmental Matters. 65 6.11 Tax Matters. 67 6.12 Benefit Plans. 69 6.13 Labor Matters 71 6.14 Intellectual Property. 71 6.15 Communications Regulatory Matters. 72 6.16 Material Contracts. 73 6.17 Company Real Property. 74 6.18 Opinions of Company Financial Advisors 74 6.19 Brokers or Finders 75 6.20 Takeover Statutes 75 6.21 Certain Board Findings 75 6.22 Vote Required 75 6.23 Affiliate Transactions 76 ARTICLE VII COVENANTS AND AGREEMENTS 76 7.1 Conduct of Business by the Company Pending the Merger 76 7.2 Conduct of Spinco Business Pending the Merger 80 7.3 Proxy Statement/Prospectus; Registration Statements. 85 7.4 Stockholders Meeting. 87 7.5 Efforts to Close 88 7.6 Regulatory Matters. 88 7.7 Employee Matters 93 7.8 Certain Third Party Consents. 94 7.9 Tax Matters. 97 7.10 Access to Information 99 7.11 No Solicitation. 99 ii Table of Contents (continued) Page 7.12 Director and Officer Matters. 102 7.13 Public Announcements 103 7.14 Notification. 103 7.15 Control of Other Party’s Business 103 7.16 Financial Statements and Related Information. 104 7.17 Directors of the Surviving Corporation 104 7.18 Financing 105 7.19 Accountants. 109 7.20 Disclosure Controls 110 7.21 Listing 111 7.22 Ancillary Agreements. 111 7.23 Directories Agreements 111 7.24 Realignment. 112 7.25 California Disclosure 113 7.26 Joint Defense Agreement 113 ARTICLE VIII CONDITIONS TO THE MERGER 113 8.1 Conditions to the Obligations of Spinco, Verizon and the Company to Effect the Merger 113 8.2 Additional Conditions to the Obligations of Verizon and Spinco 115 8.3 Additional Conditions to the Obligations of the Company 117 ARTICLE IX TERMINATION, AMENDMENT AND WAIVERS 118 9.1 Termination 118 9.2 Effect of Termination 120 9.3 Amounts Payable in Certain Circumstances 120 9.4 Amendment 121 9.5 Waivers 121 ARTICLE X SURVIVAL; INDEMNIFICATION 121 10.1 Survival of Representations, Warranties and Agreements 121 10.2 Indemnification. 122 10.3 Limitation on Claims for Indemnifiable Losses 123 10.4 Defense of Claims. 123 10.5 Subrogation 125 10.6 Other Rights and Remedies 126 ARTICLE XI MISCELLANEOUS 126 11.1 Expenses 126 11.2 Notices 127 11.3 Interpretation; Consent. 128 11.4 Severability 129 11.5 Assignment; Binding Effect 130 iii Table of Contents (continued) Page 11.6 No Third Party Beneficiaries 130 11.7 Limited Liability 130 11.8 Entire Agreement 130 11.9 Governing Law 131 11.10 Counterparts 131 11.11 Waiver of Jury Trial 131 11.12 Jurisdiction; Enforcement; Service of Process 131 11.13 Knowledge Convention 132 iv Exhibits Exhibit A Company Disclosure Letter Exhibit B Verizon Disclosure Letter Exhibit C Spinco Disclosure Letter Exhibit D Video Transport Service Term Sheet Exhibit E Back Office Support Services Term Sheet Exhibit F Directories Non-Competition Agreement Exhibit G Directories Branding Agreement Exhibit H Directories Publishing Agreement AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER, dated as of May 13, 2009 (this “Agreement”), is by and among VERIZON COMMUNICATIONS INC., a Delaware corporation (“Verizon”), NEW COMMUNICATIONS HOLDINGS INC., a Delaware corporation (“Spinco”), and FRONTIER COMMUNICATIONS CORPORATION, a Delaware corporation (the “Company”). WHEREAS, Spinco is a newly formed, wholly-owned, direct Subsidiary of Verizon; WHEREAS, on or prior to the Distribution Date (as such term, and each other capitalized term used herein and not defined, is defined in ArticleI hereof), and subject to the terms and conditions set forth in the Distribution Agreement entered into by and between Verizon and Spinco on the date hereof (the “Distribution Agreement”), GTE Corporation, a New York corporation (“GTE”), which is a majority-owned, direct Subsidiary of Verizon, will cause the formation of New Communications ILEC Holdings Inc. (“ILEC Spinco Holdings”), which will be a wholly-owned direct Subsidiary of GTE; WHEREAS, on or prior to the Distribution Date, Verizon and GTEwill transfer or cause to be transferred to ILEC Spinco Holdings certain Spinco Assets (including all of the capital stock of the ILEC Spinco Subsidiaries) and Spinco Liabilities in the manner set forth in the Distribution Agreement and will distribute all of the capital stock of ILEC Spinco Holdings to Verizon (such transfers and the distribution, the “Internal Spinoff”, and, together with any other internal distribution of stock made by the Verizon Group and any transfer of Spinco Assets and Spinco Liabilities made to the ILEC Spinco Subsidiaries in connection with the transactions contemplated by this Agreement and the Distribution Agreement, the “Internal Spinoffs”); WHEREAS, on or prior to the Distribution Date, certain Subsidiaries of Verizon will transfer to Verizon or GTE, as the case may be, via intercompany distributions or sales or otherwise, certain Spinco Assets and Spinco Liabilities in the manner set forth in the Distribution Agreement (the “Internal Restructuring”); WHEREAS, on or prior to the Distribution Date, Spinco will distribute to Verizon the Spinco Securities and pay to Verizon the Special Payment, all of which will occur in exchange for Verizon transferring to Spinco all of the capital stock of ILEC Spinco Holdings and certain other Spinco Assets and Spinco Liabilities relating to the non-ILEC portion of the Spinco Business in the manner set forth in the Distribution Agreement (the transactions described in this recital, collectively, the “Contribution”); WHEREAS, upon the terms and subject to the conditions set forth in the Distribution Agreement, on the Distribution Date, Verizon will distribute all of the issued and outstanding shares of Spinco Common Stock to the Distribution Agent for the benefit of the holders of the outstanding Verizon Common Stock (the “Distribution”); WHEREAS, at the Effective Time and immediately after the Distribution, the parties will effect the merger of Spinco with and into the Company, with the Company continuing as the surviving corporation, all upon the terms and subject to the conditions set forth herein; WHEREAS, the Board of Directors of the Company has (i)determined that the Merger and this Agreement are advisable, fair to, and in the best interests of, the Company and its stockholders and has approved this Agreement and the transactions contemplated hereby, including the Merger, and the issuance of shares of Company Common Stock pursuant to the Merger, and (ii)recommended the adoption by the stockholders of the Company of this Agreement; WHEREAS, the Board of Directors of Spinco has (i)determined that the Merger and this Agreement are advisable, fair to, and in the best interests of, Spinco and its sole stockholder, Verizon, and has approved this Agreement and the Distribution Agreement and the transactions contemplated hereby and thereby, including the Contribution, the Distribution and the Merger, and (ii)recommended the adoption by Verizon, as the sole stockholder of Spinco, of this Agreement; WHEREAS, the Board of Directors of Verizon has approved this Agreement and the Distribution Agreement and the transactions contemplated hereby and thereby, including the Internal Spinoffs, the Internal Restructuring, the Contribution, the Distribution and the Merger; WHEREAS, the parties to this Agreement intend that (i) eachInternal Spinoff qualify as a distribution eligible for nonrecognition under Sections 355(a), 355(c) and/or 361(c) of the Code, as applicable; (ii)the Contribution, together with the Distribution, qualify as a tax-free reorganization under Section 368(a)(1)(D) of the Code, (iii) the Distribution qualify as a distribution of Spinco stock to Verizon stockholders eligible for nonrecognition under Sections 355(a) and 361(c) of the Code, (iv) no gain or loss be recognized by Verizon for federal income tax purposes in connection with the receipt of the Spinco Securities (as defined herein) or the consummation of the Debt Exchange (as defined herein), (v) the Special Payment qualify as money transferred to creditors or distributed to shareholders in connection with the reorganization within the meaning of Section 361(b)(1) of the Code, to the extent that Verizon distributes the Special Payment to its creditors and/or shareholders in connection with the Contribution, (vi) the Merger qualify as a tax-free reorganization pursuant to Section 368 of the Code, and (vii) no gain or loss be recognized as a result of such transactions for federal income tax purposes by any of Verizon, Spinco, and their respective stockholders and Subsidiaries (except to the extent of cash received in lieu of fractional shares); and 2 Table of Contents WHEREAS, the parties to this Agreement intend that, except as set forth in Section2.3 of the Distribution Agreement, throughout the internal restructurings taken in contemplation of this Agreement, including the Internal Spinoffs, the Internal Restructurings, the Contribution and the Distribution, and throughout the Merger, the Spinco Business Employees shall maintain uninterrupted continuity of employment, compensation and benefits, and also for union represented employees, uninterrupted continuity of coverage under their collective bargaining agreements, in each case as contemplated by and provided in the Employee Matters Agreement. NOW, THEREFORE, in consideration of these premises, the representations, warranties, covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound hereby, agree as follows: ARTICLE I DEFINITIONS 1.1“Action” has the meaning set forth in Section7.12(c). 1.2“Additional Company SEC Documents” has the meaning set forth in Section6.4(b). 1.3“Affiliate” means a Person that, directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with, a specified Person.The term “control” (including, with correlative meanings, the terms “controlled by” and “under common control with”), as applied to any Person, means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or other ownership interest, by contract or otherwise; provided, however, that for purposes of this Agreement, (i)from and after the Distribution Date, no member of either Group shall be deemed an Affiliate of any member of the other Group and (ii) none of Cellco Partnership or any of its Subsidiaries shall be deemed Affiliates or Subsidiaries of Verizon. 3 Table of Contents 1.4“Aggregate Merger Consideration” has the meaning set forth in Section3.1(a). 1.5“Agreement” has the meaning set forth in the Preamble hereto. 1.6“Approved for Listing” means, with respect to the shares of Company Common Stock to be issued pursuant to the Merger, that such shares have been approved for listing on the NYSE, subject to official notice of issuance. 1.7“Assets” has the meaning set forth in the Distribution Agreement. 1.8“Back Office Support Services Agreement” has the meaning set forth in Section 7.22. 1.9“Blended Customer Contracts” has the meaning set forth in the Distribution Agreement. 1.10“Business Day” means a day, other than Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required by applicable Law to close. 1.11“CALEA” has the meaning set forth in Section5.19(b). 1.12“Certificate of Merger” has the meaning set forth in Section2.3. 1.13“Change of Board Recommendation” has the meaning set forth in Section7.4(b). 1.14“Closing” has the meaning set forth in Section2.2. 4 Table of Contents 1.15“Closing Date” has the meaning set forth in Section 2.2. 1.16“Closing Statement” has the meaning set forth in Section3.1(a). 1.17“Code” means the
